DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History
Claims 1-15 were originally filed.
Claims 1, 5, 8-13, and 15 are pending and have been allowed for the reasons set forth below.
Allowable Subject Matter
Claims 1, 5, 8-13, and 15 are allowed over the prior art of record.
The closest prior art of record is US 2016/0085239A1 (“Boyer”), and US 2014/0358415A1 (“McDonald”).

Applicant’s arguments, see pages 1-2, filed 02/22/2022, with respect to the previous 35 USC 112a rejection regarding the description of the term “Energy Sharing or (ES)” have been fully considered and are persuasive.  The previous 35 USC 112a rejection has been withdrawn. Applicant explains that through the literature provided in the remarks, that the term Energy Sharing Ratio or the energy sharing factor in general is well known by a person of ordinary skill in the art as an equation. After going through the literature listed on Applicant’s arguments pages 1-2, the term Energy Sharing ratio seems to be a well-known term of art. Specifically in the literature “Flight Management System Pathfinding Algorithm for Automatic Vertical Trajectory Generation on Page. 4” and “Computation of Optimal Profiles in Descent and Approach Phases 

The following is an examiner' s statement of reasons for allowance:
The prior art Boyer discloses a method for adapting an aircraft constant-gradient descent segment and that includes an acquisition step in which state variables characterizing the aircraft, environment variables characterizing the environment thereof and path variables characterizing the predicted path thereof at one of the initial and final points of the segment are acquired. Further the method discloses a calculation step whereby a limit ground gradient for at least one performance criterion is calculated from the state variables, environment variables and path variables, a validity verification step checking the validity of the path initially predicted against the most restrictive limit ground gradient. When the path initially predicted is not valid, a feasibility verification step checks the feasibility of a command to modify at least one state variable is verified or not; if it is verified, the method predicts the execution of the command. If it is not verified, the method predicts a modification to one of the initial and final points of the segment with respect to constraints of the flight plan. Boyer is able to determine a descent profile for an aircraft that contains one or more altitudes of passage wherein the aircraft can begin its descent. Further it is able to begin its descent and maintain a speed constraint. However Boyer however does not explicitly discloses the limitation “iteratively determining an optimized vertical descent profile, comprising said one or more optimized altitudes of passage, by performing an energy conversion of kinetic energy into potential energy to convert an IDLE cstr by calculating: Δh(FPA) = -(1/cos(FPA))* (2.GSctr * ΔV + ΔV2 )/2g      hcstr=min(max(hi, hmin, hcstr + Δh(FPA)), hmax) wherein FPA is a flight path angle of the segment; wherein the optimized vertical descent profile (i) is of OPEN IDLE, flight path angle (FPA), or vertical speed (VS) type, (ii) comprises one or more optimized altitudes, and (iii) is determined backward”.

	The prior art McDonald discloses a method of predicting the trajectory of an aircraft. The method involves predicting corrective adjustments that an aircraft flight management system is expected to make to follow a reference trajectory. A ground based system receives a reference trajectory that the aircraft flight management system intends to fly and predicts an actual trajectory using the predicted corrective adjustments. The actual trajectory predicted by the system differs from the reference trajectory in a free dimension that is not restrained in the reference trajectory. McDonald also discloses determining a vertical descent profile that takes into account energy conversion when climbing/descending. McDonald does not disclose the limitation “iteratively determining an optimized vertical descent profile, comprising said one or more optimized altitudes of passage, by performing an energy conversion of kinetic energy into potential energy to convert an IDLE vertical descent profile into a geometrical profile with fixed slope approximating an IDLE reduced thrust, by modifying the optimized altitude of passage hcstr by calculating: Δh(FPA) = -(1/cos(FPA))* (2.GSctr * ΔV + ΔV2 )/2g  hcstr=min(max(hi, hmin, hcstr + Δh(FPA)), hmax) wherein FPA is a flight path angle of the segment; wherein the optimized vertical descent profile (i) is of OPEN IDLE, flight path angle (FPA), or vertical speed (VS) type, (ii) comprises one or more optimized altitudes, and (iii) is determined backward”.

Regarding Claim 1, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole: 
“iteratively determining an optimized vertical descent profile, comprising said one or more optimized altitudes of passage, by performing an energy conversion of kinetic energy into potential energy to convert an IDLE vertical descent profile into a geometrical profile with fixed slope approximating an IDLE reduced thrust, by modifying the optimized altitude of passage hcstr by calculating: Δh(FPA) = -(1/cos(FPA))* (2.GSctr * ΔV + ΔV2 )/2g      hcstr=min(max(hi, hmin, hcstr + Δh(FPA)), hmax) wherein FPA is a flight path angle of the segment; wherein the optimized vertical descent profile (i) is of OPEN IDLE, flight path angle (FPA), or vertical speed (VS) type, (ii) comprises one or more optimized altitudes, and (iii) is determined backward”.

Claims 5, and 8-11 depend from claim 1 and are therefore allowable.

Regarding Claim 12, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole: 
“iteratively determining an optimized vertical descent profile, comprising said one or more optimized altitudes of passage, by performing an energy conversion of kinetic energy into potential energy to convert an IDLE vertical descent profile into a geometrical profile with fixed slope approximating an IDLE reduced thrust, by modifying the optimized altitude of passage hcstr by calculating: Δh(FPA) = -(1/cos(FPA))* (2.GSctr * ΔV + ΔV2 )/2g      hcstr=min(max(hi, hmin, hcstr + Δh(FPA)), hmax) wherein FPA is a flight path angle of the segment; wherein the optimized 

Regarding Claim 13, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole: 
“iteratively determining an optimized vertical descent profile, comprising said one or more optimized altitudes of passage, by performing an energy conversion of kinetic energy into potential energy to convert an IDLE vertical descent profile into a geometrical profile with fixed slope approximating an IDLE reduced thrust, by modifying the optimized altitude of passage hcstr by calculating: Δh(FPA) = -(1/cos(FPA))* (2.GSctr * ΔV + ΔV2 )/2g      hcstr=min(max(hi, hmin, hcstr + Δh(FPA)), hmax) wherein FPA is a flight path angle of the segment; wherein the optimized vertical descent profile (i) is of OPEN IDLE, flight path angle (FPA), or vertical speed (VS) type, (ii) comprises one or more optimized altitudes, and (iii) is determined backward”.

Claim 15 depends from claim 13 and is therefore allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABDO ALGEHAIM whose telephone number is (571)272-3628. The examiner can normally be reached Monday-Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.A./Examiner, Art Unit 3668           
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668